Case 1:17-cv-00011-RWS Document 71-2 Filed 09/09/19 Page 1 of 1 PageID #: 12676



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

 CORTNÉ MAREESE ROBINSON,                   §
                                            §
                Petitioner,                 §
                                            §
 v.                                           CAUSE NO. 1:17-cv-00011-RWS
                                            §
                                            §
 LORIE DAVIS, Director, Texas               §
 Department of Criminal Justice,            § CASE INVOLVING THE DEATH
 Institutions Division,                     § PENALTY
                                            §
                Respondent.                 §

                                        ORDER

       On this date came on to be considered Petitioner’s Opposed Motion for Extension

 of Time. The Court, after considering same, is of the opinion that said motion should be

 GRANTED. Accordingly, it is ORDERED that Petitioner shall initiate proceedings in state

 court on or before October 29, 2019.
